Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,909,031. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-12 of 9,909,031 are a species of the method of instant Claim 1-12.  Claims 4-8 and 10 of 9,909,031 do not recite the temperature at which the penetration measurement is made, however, Claim 1 of 9,909,031 from which these claims depend do recite a penetration measurement at 77 oC.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 9,909,031 by performing the penetration measurements of Claims 4-8 and 10 of 9,909,031 at 77 oC because this is the temperature of the penetration measurement of the claim from which Claim 4-8 and 10 of 9,909,031 depend.  

Allowable Subject Matter
	Claims 1-12 would be allowable on resolution of the non-statutory double patenting rejections.
The closest prior art is Sequin (U.S. 4,837,252) which teaches a method of making polymer modified compositions using a first stage masterbatch of ethylene propylene elastomer, thermoplastic polyolefin and asphalt and then adding this masterbatch to heated asphalt. (Column 2 lines 1-25)  Sequin teaches the ethylene propylene elastomer and thermoplastic polyolefin along with the asphalt and oil are mixed and made into masterbatch pellets. (See examples).  These are then added in solid form to the heated asphalt of Sequin.  Therefore, heating the pellets separately from the asphalt feedstock where pellets equal the concentrate of the claimed method, would compromise the principle of Sequin or otherwise only be arrived at using hindsight because Sequin specifically teaches the pellets, a solid form, are added to the heated asphalt.  Sequin exemplified 53 lbs of ethylene propylene elastomer in the masterbatch that is used in an amount of 67 lbs (calculated by ratioing 53 lbs found in the 133 of masterbatch up to the amount expected when using 168 lbs in the same masterbatch formulation).  The total amount of the composition (including the lime) is 67/ 991 * 100 = 6.7 wt%.  Sequin further teaches the masterbatch is added to heated asphalt in an amount such that the final composition typically contains 2 to 12 wt% polymer. (Column 4 lines 20-27).  However, Sequin uses two types of polymer, one is elastomeric the other thermoplastic, and therefore, one of ordinary skill in the art is not reasonably suggested the 0.5 to 6 wt% of elastomer in the final composition absent hindsight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1759